*71On Rehearing
PER CURIAM.
Appellant was tried and convicted for owning and operating a gambling house and gambling implements. Motion for new trial was denied and a sentence of two years in the State penitentiary was imposed. On appeal to this court the judgment was affirmed by a divided court. A petition for rehearing and a reargument was granted.
The record and the briefs have been re-examined and a majority of the court have reached the conclusion that the judgment should be reversed and a new trial awarded because of prejudicial remarks of the trial judge to the jury during the trial of the case and because of the lack of showing or weakness of any showing that the house or room in question was being operated as a gambling house with the knowledge or consent of appellant.
It follows that on rehearing the judgment appealed from is reversed and a new trial awarded.
Reversed.
TERRELL, HOBSON, ROBERTS, MATHEWS and DREW, JJ., concur.
SEBRING, C. J., and THOMAS, J., dissent.